DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ response to the restriction requirement dated 08/10/2021.
Elected Species



    PNG
    media_image1.png
    193
    621
    media_image1.png
    Greyscale

As search of the prior art did not show the elected species. As no claims where specifically drawn to applicants’ elected species in independent form, no claims have been indicated as allowable. Claims written in independent form which require all the limitations of the elected species along with any dependent claims which require all the limitations of the elected species would be allowable.  Under MPEP 803.02, the search was expanded to find an examinable species.

Examinable Species

The examinable species is represented by a fluorinated polymer, an organic semiconductor material and a dopant which reads on all claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (US 2019/0305226) in view of Suh (US 2004/0265630). 	

Regarding Claims 1-5, 8-12, Yokoyama teaches a charge transport layer containing a fluorinated polymer and an organic semiconductor material (abstract, paragraph 39).  Organic semiconductor materials are classified into a hole transport material which transports holes injected from the anode and an electron transport material which transports electrons injected from the cathode. The hole transport material is an aromatic amine derivative (paragraph 76). Yokoyama fails to teach a dopant in the charge transporting layer.
Suh teaches that a hole transport layer can be formed with a host arylamine (paragraph 32) and a dopant. The dopant material functions as an electron acceptor having an electron affinity greater than that of the host material by 0.1 eV or more, while the host material generally functions as an electron donor (paragraph 29). Thus, when the organic light-emitting-device is driven, the electron acceptor and donor are combined with each other to form a donor-acceptor pair, i.e., a charge transfer complex. Here, the electron donor, that is, the host material contained in the charge transfer complex, cannot take part in the hopping process to transfer the holes. As a result, hole can be balanced with that of the electrons injected into the emission layer. Thereby, a luminous efficiency of the organic light-emitting device can be increased (paragraph 42).
	The office interprets the above to show the clear advantages of adding a dopant or acceptor material to a hole transporting layer, namely to adjust the flow of holes going into the light emitting layer in comparison to the electrons entering the light emitting layer achieving a balancing effect which increases the luminous efficiency.
	The office also notes that Yokoyama teaches the hole transporting materials are arylamines and Suh teaches doping arylamines with an acceptor material.
	Therefore,  it would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified the device of Yokoyama which would have included adding an acceptor material (dopant) to the hole transporting material since Suh teaches that the presence of an acceptor material aids in adjusting the flow of holes going into the light emitting layer in comparison to the electrons entering the light emitting layer achieving a balancing effect which increases the luminous efficiency, absent unexpected results (per claim 1). 
The charge transport layer composition has a refractive index in a wavelength range of from 450 nm to 800 nm of at most 1.60 (paragraph 10) (per claim 2).
The fluorinated polymer has an alicyclic structure in its main chain (paragraph 10) (per claim 3).
Mw of the fluorinated polymer is preferably from 1,500 to 50,000 (paragraph 44) (per claim 44) (per claim 4).
The fluorinated polymer has a saturated vapor pressure at 300.degree. C. of at least 0.001 Pa (paragraph 44) (per claim 5)
The surface roughness of the charge transporting  layer comprising the deposited film composition is preferably at most 1 nm as represented by RMS (paragraph 80) (per claim 8).
The charge transporting layer composition has absorption coefficient in a wavelength range of from 450 nm to 800 nm of at most 1,000 cm.sup.-1 (paragraph 84) (per claim 9)
The charge transporting layer composition has a refractive index in a wavelength range of from 450 nm to 800 nm of at most 1.60 (paragraph 10) (per claim 10)
Yokoyama teaches an organic photoelectronic element [organic EL device, paragraph 98] comprising a pair of anode and cathode, and between the pair of electrodes, at least one layer containing the deposited film composition (charge transporting layer) (paragraph 95) (per claims 11-12).

Regarding Claims 6-7, Yokoyama teaches the volume ratio of the fluorinated polymer to the organic semiconductor material is preferably from 70:30 to 5:95, more preferably from 60:40 to 20:80 (paragraph 79). Suh teaches the electron acceptor has 0.01 to 50 wt % among the gross weight of the doped layer (paragraph 36).
Given that Yokoyama teaches the volume ratio of the fluorinated polymer to the organic semiconductor material of 70:30 which overlaps applicants’ range and Suh 
The above ratio is also viewed as overlapping with the instant dopant/ semiconductor material ratio given the dopant can be from 0.01 to 50 wt % of the gross weight of the doped layer (per claim 7).

Regarding Claims 13-14, Yokoyama teaches the co-depositing the fluorinated polymer and the organic semiconductor material to form the layer of the deposited film composition (paragraph 10). Suh teaches co-deposing the hole transporting layer host (arylamine, as discussed above) and the electron acceptor (dopant).
As the advantages adding a dopant to the charge transporting layer have been discussed above and both Yokoyama and Suh teach deposition as a coating method, 
it would have been obvious to one of ordinary skill in the art before the filing date of invention to have combined the fluorinated polymer, semiconductor material and dopant and co-deposited said materials to form a layer which reads on the instant limitations, absent unexpected results (per claims 13 and 14).	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786